Citation Nr: 0115820	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-16 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right foot injury, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for scars of the 
face and neck, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a donor site 
scar of the iliac crest, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for postoperative 
fusion of the cervical spine with degenerative disc disease, 
currently rated as 10 percent disabling.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edwards Bates, Attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1982 to April 
1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2000 RO rating decision that denied an increased 
evaluation for residuals of a right foot injury (rated 
10 percent), denied an increased evaluation for scars of the 
face and neck (rated 10 percent), increased the evaluation 
for the donor site scar of the iliac crest from zero to 
10 percent, denied an increased evaluation for post operative 
fusion of the cervical spine with degenerative disc disease 
(rated 10 percent), and denied a total rating for 
compensation purposes based on unemployability.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claims.

In correspondence dated in July 1999, the representative 
asked the RO to obtain the VA medical reports of the 
veteran's treatment and evaluations.  The evidence shows that 
the veteran receives treatment at the VA Medical Center 
(VAMC) in Fayetteville, North Carolina, and that the RO has 
not obtained the reports of the veteran's treatment since 
1998 from this facility.  Reports of the veteran's ongoing 
treatment are relevant to the claims and must be considered 
in the adjudication of this appeal because they are 
constructively of record.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107); see also Dunn v. West, 11 Vet. App. 462, 466-67 
(1998).

A review of the record shows that the veteran underwent a VA 
medical examination in September 1999, but the examiner did 
not express opinions as to the functional impairment produced 
by any painful motion of the right foot and cervical spine.  
VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the claimed disabilities.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 (2000) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (2000).  
The Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(2000) does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.  

Nor does the record contain a medical opinion regarding 
whether the veteran is unemployable as a result of his 
service-connected disabilities other than the January 1999 VA 
examiner's comment, apparently based on a history provided by 
the veteran, that he was not able to work as a consequence of 
his neck pain.  Under the circumstances, the veteran should 
undergo a contemporaneous VA medical examination in order to 
determine the severity of his service-connected disabilities, 
and to obtain an opinion on what effect the service-connected 
disabilities have on his ability to work.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A); 
see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); 
Friscia v. Brown, 7 Vet. App. 294 (1995).

Finally, in light of the medical evidence and the veteran's 
contentions, on remand, the RO should again consider whether 
the criteria for invoking the procedures for assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) are 
met.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of recent evaluation or 
treatment for his service-connected 
disabilities.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file, 
including VA medical reports of the 
veteran's treatment and evaluations at 
the VAMC in Fayetteville, North Carolina 
since 1998.

2.  The veteran should be scheduled for a 
VA compensation examination in order to 
determine the current severity of his 
service-connected disabilities.  The 
examiner should express an opinion as to 
whether or not there is severe painful 
motion or weakness of the right foot and 
neck.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the right foot or cervical 
spine is used repeatedly over a period of 
time.  The examiner should also be asked 
to determine whether the joints exhibit 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
the physician and reviewed prior to the 
examination.  The examiner should also 
offer an opinion on the effect the 
veteran's service-connected disabilities 
have on his ability to work.  In doing 
so, the examiner should opine as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected disabilities, either alone or 
in the aggregate, render him unable to 
secure or follow a substantially gainful 
occupation.  All examination findings and 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a legible report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should review the veteran's 
claims.  If action remains adverse to the 
veteran, an appropriate supplement 
statement of the case that includes all 
evidence considered since the issuance of 
the statement of the case, should be sent 
to the veteran and his representative.  
They should be afforded the opportunity 
to respond before the file is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


